Citation Nr: 0213064	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1948.  The veteran died in June 1997.  The appellant is the 
veteran's surviving spouse.

This appeal arises from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board remanded the appellant's claim in December 2000 for 
the RO to adjudicate the issue of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) for purposes of accrued benefits.  The remand also 
instructed the RO to complete necessary evidentiary 
development.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant's 
claim of entitlement to TDIU for accrued benefits purposes 
was granted by a rating decision dated in June 2002 with an 
effective date of September 30, 1996.
 
The appellant's claim for service connection for the cause of 
the veteran's death includes a claim for benefits under 
38 U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision the Federal Circuit directed the 
Department to conduct expedited rulemaking which will either 
explain why certain regulations-38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  The Board will address the remainder of 
the appellant's claims herein, and will address the claim for 
§ 1318 benefits upon the lifting of the stay.

The case has again been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997; his death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
due to severe CAD (coronary artery disease) with severe 
peripheral vascular disease and COPD (chronic obstructive 
pulmonary disease). 

2.  At the time of the veteran's death, service connection 
had been established for:  residuals of a fracture of the 
left tibia and fibula with left calf atrophy and shortening 
of the leg, rated 60 percent disabling; partial absence of 
the right fibula, rated 20 percent disabling; residuals of 
gunshot wound to the left chest, rated 20 percent; incomplete 
paralysis of the left ulnar nerve secondary to a gunshot 
wound to the left forearm, rated 20 percent disabling; 
degenerative changes to the lumbosacral spine, rated 10 
percent disabling; symptomatic residual scars for a graft 
site, rated 10 percent disabling; and chronic osteomyelitis 
of the left tibia rated noncompensably.

3.  The veteran's fatal cardiopulmonary arrest, severe CAD, 
severe peripheral vascular disease, and COPD noted at the 
time of death, began many years after service, were not 
caused by or incident to service, and were not caused or 
worsened by his service-connected residuals of shell fragment 
wounds in the lower extremities, chest, lumbosacral spine, 
and left arm.

3.  The veteran's service-connected residuals of a fracture 
of the left tibia and fibula with left calf atrophy and 
shortening of the leg, partial absence of the right fibula, 
residuals of gunshot wound to the left chest, incomplete 
paralysis of the left ulnar nerve secondary to a gunshot 
wound to the left forearm, degenerative changes to the 
lumbosacral spine, symptomatic residual scars for a graft 
site, and chronic osteomyelitis of the left tibia did not 
substantially or materially contribute to his death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107  (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant have been 
fulfilled.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case 
(SOC) issued in July 1998, the Supplemental Statements of the 
Case (SSOC) issued in March 2000 and April 2002, and in the 
Board remand of December 2000 informed the appellant and her 
representative of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  The Board notes that the VCAA made no change 
in the statutory or regulatory criteria that govern service 
connection for the cause of a veteran's death.  In addition, 
the appellant has been informed on numerous occasions that VA 
would request any pertinent medical records identified by 
her.  The appellant was also informed that although the VA 
would request medical records, she was responsible for 
insuring that they were sent.  Finally, the appellant was 
provided copies of the new laws and regulations implementing 
the VCAA in the April 2002 SSOC.  As such, the appellant was 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the appellant has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board finds that another medical opinion is not 
necessary, as the record contains sufficient medical evidence 
to decide the claim.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the appellant's claim for 
benefits is incomplete. 

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  
Subsequent to the enactment of the VCAA, the RO has dealt 
with the merits of the claim, and has not based its 
determination on the concept of a well-grounded claim.  The 
RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence she needed to 
submit to support his claim.  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.  The Board finds that it is not prejudicial to the 
appellant to proceed to adjudicate the claim on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Law and Regulation

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2001).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. 
§ 3.312(c)(3) (2001).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001).

Factual Background

The appellant, who is the widow of the veteran, contends that 
service connection is warranted for the cause of the 
veteran's death.  Her representative contends that the 
veteran's multiple service-connected disabilities, for which 
he was rated 90 percent disabled, contributed to his death.  

The Certificate of Death reflects that the veteran died on 
June [redacted], 1997, at the age of 79.  The immediate cause of death 
was cardiopulmonary arrest due to severe coronary artery 
disease.  Severe peripheral vascular disease and chronic 
obstructive pulmonary disease were also noted as causes of 
death.  The certificate of death noted that the veteran had 
both a pacemaker implant and a below the knee amputation to 
treat the causes of death.  The line item listing other 
significant conditions contributing to death but not related 
to the above causes was blank.  The physician's certification 
was signed by F.A., the veteran's treating physician, whose 
treatment records of the veteran have been added to the 
claims file.

At the veteran's death, service connection had been 
established for residuals of several mortar shell fragment 
wounds received in March 1945 in combat in the Philippine 
Islands.  The veteran's service-connected disabilities were:  
residuals of a fracture of the left tibia and fibula with 
left calf atrophy and shortening of the leg, rated 60 percent 
disabling; partial absence of the right fibula, rated 20 
percent disabling; residuals of gunshot wound to the left 
chest, rated 20 percent; incomplete paralysis of the left 
ulnar nerve secondary to a gunshot wound to the left forearm, 
rated 20 percent disabling; degenerative changes to the 
lumbosacral spine, rated 10 percent disabling; symptomatic 
residual scars for a graft site, rated 10 percent disabling; 
and chronic osteomyelitis of the left tibia rated 
noncompensably.  The combined service-connected rating was 90 
percent.  38 C.F.R. § 4.25.  The veteran also received 
special monthly compensation for loss of the use of his left 
foot. 

There is no evidence that the veteran's cardiopulmonary 
arrest, severe coronary artery disease, severe peripheral 
vascular disease, or chronic obstructive pulmonary disease 
developed during service or within a year of service 
separation.  A VA examination in October 1948 found none of 
these disorders.  Thus, there is thus no basis for linking 
the disorders to the veteran's service by means of the 
presumption provisions for arteriosclerosis or 
cardiovascular-renal disease of 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  There is also 
no medical evidence otherwise showing any continuity of 
pertinent symptomatology to suggest a link between any of the 
medical conditions involved with the veteran's death and his 
military service.

Review of the veteran's service medical records shows a long 
period of convalescence and approximately thirteen surgeries 
following his wounding in combat during March 1945.  The 
record reveals that the veteran was treated in service by Dr. 
C.A.L., an orthopedist who also treated the veteran for a 
period post-service.

The record consists of a substantial amount of post service 
medical records.  Review of the record shows that the veteran 
first had a myocardial infarction in September 1966.  He was 
diagnosed with arteriosclerotic heart disease in 1972.  He 
was diagnosed and treated for cancer of the prostate in 1987.  
He was noted to be hypertensive and a borderline diabetic in 
1991.  He also underwent bilateral carotid endarteriectomies.  

In May 1991, Dr. C.A.L. noted that the veteran was markedly 
disabled by weak legs, painful knees, pain in the left lower 
leg, pain in the low back and right hip pain.  Examination 
showed considerable limitation of motion of the right hip.  
There was also considerable tenderness to the right of the 
lumbosacral area.  There was a draining sinus in the right 
upper tibial area.  There was a loss of soft tissue in the 
leg.  There was loss of muscle function in the left lower 
extremity as a result of the muscle loss.  He had marked loss 
of dorsiflexion of the foot.  He had a slow deliberate gait.  
The physician opined that the veteran should be 100 percent 
disabled strictly from service-connected problems.

In 1995 and 1996, the veteran underwent a right below the 
knee amputation and revision of the stump of the right leg.  
Records indicate peripheral vascular disease was the cause of 
the amputation.  In July 1996, the veteran was hospitalized 
for an acute myocardial infarction, severe CAD, congestive 
heart failure due to acute ischemia, diabetes mellitus, and 
severe peripheral vascular disease. 

The record includes an opinion from a VA physician who 
reviewed the veteran's claims folder.  The VA physician noted 
that treatment records during the 3 years before the 
veteran's death as well as the death certificate showed that 
the veteran had severe peripheral vascular disease (PVD) in 
both lower extremities with osteomyelitis developing in the 
right lower extremity.  The physician further noted the 
veteran underwent artery bypass surgery for the PVD and had 
bilateral leg amputations.  The veteran also had PVD 
elsewhere, including the carotid artery.  He had a heart 
attack at age 49 and perhaps subsequently.  The medical 
record from July 10, 1996 states "cancelled surgery....heart 
attack last night."  

The physician reported that the veteran died at home on June 
[redacted], 1997 at the age of 79, having most recently been seen a 
physician (Dr. A) on April 29, 1997.  The most recent medical 
record in the Claim File is from Dr. A's office in January of 
1997, documenting healing of the stump post amputation of the 
right leg.  All medical records available for review from 
1993 through that date suggest that he was chronically ill 
from the complications of his diabetes mellitus, 
hypertension, coronary artery disease and nicotine 
dependence.

The physician opined that he saw nothing that would establish 
that it was as likely as not that the stated causes of death 
(from "cardiopulmonary arrest due to severe coronary artery 
disease, severe peripheral vascular disease and chronic 
obstructive pulmonary disease") were due to his service-
connected conditions, or that the latter contributed to the 
veteran's death in a substantial or material way.  In summary 
the physician noted that the claim folder review did not show 
that it was as likely as not that the veteran's service-
connected conditions caused or contributed substantially or 
materially to the veteran's demise from coronary artery 
disease, peripheral vascular disease or COPD.  The physician 
added that the most likely instigators were his diabetes 
mellitus and chronic effects of his cigar smoking.

Analysis

The appellant contends, in essence, that the veteran's 
service-connected combat wounds contributed to his death.  In 
support of her claim, the appellant has submitted substantial 
post-service medical records, but this evidence does not 
contain an opinion or even suggest that his service-connected 
disabilities, primarily involving the musculoskeletal system, 
were causally related to his death.  The only competent 
opinion of record goes against the appellant's claim.

The Board notes that 38 C.F.R. § 3.310(b) allows for 
secondary service connection of cardiovascular disease when a 
veteran had a service-connected amputation of a lower 
extremity at or above the knee.  The veteran underwent an 
amputation of the right leg but service connection was not in 
effect for the disease necessitating the amputation.  The 
veteran's primary disability involved his left leg: residuals 
of a fracture of the left tibia and fibula with left calf 
atrophy and shortening of the leg, rated 60 percent 
disabling.  Service connection was in effect for the partial 
absence of the right fibula, rated 20 percent, but the 
amputation was performed because of severe nonservice-
connected peripheral vascular disease; there is no indication 
that the partial absence of the fibula played any causative 
role in the amputation.  Simply stated, service connection 
was not in effect for the right leg amputation, and the 
appellant has not contended nor does the evidence show that 
the veteran's right leg below the knee amputation was the 
result of the service-connected partial absence of the right 
fibula, which were residuals of the bone grafts performed on 
the veteran's injured left leg.  Under these circumstances, 
service connection for the veteran's fatal cardiovascular 
disease under 3.310(b) is not warranted.

Absent medical evidence that a service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death, the Board finds the preponderance of the 
evidence against the appellant's claim.  As noted in 
38 C.F.R. § 3.312(c)(2-4), it is not generally reasonable 
that the veteran's service-connected conditions accelerated 
death when, as in this case, the service-connected conditions 
did not affect a vital organ, or were not of a progressive or 
debilitating nature.  While the veteran obviously sustained 
significant shell fragment wounds they primarily affected the 
muscular and skeletal functions of the left upper and lower 
extremities.  The only competent opinion of record addressing 
the question at hand, from a VA physician who reviewed all of 
the relevant medical evidence of record, opined unequivocally 
that it was not (emphasis added) as likely as not that the 
veteran's service-connected conditions caused or contributed 
substantially or materially to the veteran's death from 
coronary artery disease, peripheral vascular disease or COPD.  
Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim. 

Because the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" rule is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2001).  The appellant's claim must be 
denied.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

